DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoff et al. (US 3033366 A), hereafter Atanasoff  and further in view of Ward (US 20030194307 A1).
With regards to claim 1, Atanasoff discloses a method performed by a parcel sorter system (Col. 1, L11-13), comprising: receiving sorting information of a first parcel (Col. 3, L57; coders 34); identifying a first destination corresponding to the sorting information (Col. 3, L57-70; bags on bag rack 44) wherein the first destination is associated with a first carousel (bag rack 44) and a first destination chute (42); transporting the first parcel toward the first destination chute (Col. 3, L74-Col. 4, L6); while transporting the parcel toward the first destination chute, operating the first carousel to move the first destination proximate to the first destination chute (Col. 4, L9-12); and delivering the first parcel at the first destination chute for placement on the first destination (Col. 4 L3-9). Atanasoff does not disclose the destination being a pallet or the carousel being able to hold pallets. 
However, Ward discloses the first destination being a pallet wherein the first destination pallet is associated with a first pallet carousel (P0016, L1-7). It would have been obvious to a person with ordinary skill in the art before the time of filing to replace the bags and bag rack as disclosed by Atanasoff with the 

With regards to claim 2, Atanasoff and Ward disclose all the elements of claim 1 as outlined above. Atanasoff further discloses moving the first parcel from the first destination chute to the first destination pallet (Col. 4 L18-19).

With regards to claim 9, Atanasoff and Ward disclose all the elements of claim 1 as outlined above. Atanasoff further discloses wherein the first parcel is delivered to the first destination chute at the same time as or after the first destination pallet arrives proximate to the first destination chute (Col. 4 L18-19).

With regards to claim 11, Atanasoff discloses a parcel sorter system, comprising (Col. 1, L23-24): a control system (memory device 106); a parcel sorter (second sorting belt 38) under control of the control system; a plurality of destination chutes (42) configured to receive parcels from the parcel sorter; and a plurality of carousels (bag racks 44) under control of the control system, wherein the control system is configured to: receive sorting information of a first parcel (coders 34); identify a first destination of the plurality of destinations corresponding to the sorting information (Col. 3, L74-75), wherein the first destination is associated with a first carousel (bag rack 44) of the plurality of carousels and a first destination chute (42) of the plurality of destination chutes; transport the first parcel toward the first destination chute on the parcel sorter (Col. 3, L74-Col. 4, L6); while transporting the parcel toward the first destination chute, operate the first pallet carousel to move the first destination pallet proximate to the first destination chute (Col. 4 L9-12); and deliver the first parcel at the first destination chute for placement on the first destination (Col. 4 L18-19). Atanasoff does not disclose the destination being a pallet or the carousel being able to hold pallets. 


With regards to claim 19, Atanasoff and Ward disclose all the elements of claim 11 as outlined above. Atanasoff further discloses wherein the first parcel is delivered to the first destination chute at the same time as or after the first destination pallet arrives proximate to the first destination chute (Col. 4 L9-12).

Claims 3-5, 10, 12-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoff and Ward as applied to claims 1 and 11 above, and further in view of Culp et al. (US 20080099381), hereafter Culp.

With regards to claim 3, Atanasoff and Ward disclose all the elements of claim 2 as outlined above. Atanasoff and Ward do not disclose wherein the parcel sorter system moves the first parcel from the first destination chute to the first destination pallet using a palletizing robot.
However, Culp discloses wherein the parcel sorter system moves the first parcel from the first destination chute to the first destination pallet using a palletizing robot (P0073, L3-6; Fig. 8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a robot as disclosed by Culp to move the packages to the pallets as disclosed by Atanasoff and Ward, to increase efficiency by reducing human error. 


However Culp discloses operating the first pallet carousel to move the first destination pallet into position to be removed from the first pallet carousel (P0073, L6-8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to move the pallet carousel as disclosed by Atanasoff and Ward into a removal position as disclosed by Culp, in order to be able to use equipment to move the filled pallets, thus increasing efficiency.  

With regards to claim 5, Atanasoff and Ward disclose all the elements of claim 1 as outlined above. Atanasoff and Ward do not disclose controlling a pallet transport and management system to remove and replace the first destination pallet.
However, Culp discloses controlling a pallet transport and management system to remove and replace the first destination pallet (P0073, L8-10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the pallet transport and management system disclosed by Culp to the parcel sorter system as disclosed by Atanasoff and Ward, to increase efficiency, by not having to pause the system in order for an operator to remove and replace the pallet. 

With regards to claims 10 and 20, Atanasoff and Ward disclose all the elements of claims 1 and 11, respectively as outlined above. Atanasoff and Ward do not disclose determining that the first destination pallet is filled.
However Culp discloses determining that the first destination pallet is filled (P0073 L7-9). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the system as disclosed by Atanasoff and Ward determine when the pallet is full as disclosed by Culp to allow for timely replacement of the full pallet, thus increasing efficiency.  


However, Culp discloses wherein the control system is further configured to move the first parcel from the first destination chute to the first destination pallet wherein the parcel sorter system moves the first parcel from the first destination chute to the first destination pallet using a palletizing robot (P0073, L3-6; Fig. 8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a robot as disclosed by Culp to move the packages to the pallets as disclosed by Atanasoff and Ward, to increase efficiency by reducing human error. 


Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoff and Ward as applied to claims 1 and 11 above, and further in view of Wagner et al (US 20180282065), hereafter Wagner.

With regards to claim 7 and 17, Atanasoff and Ward disclose all the elements of claim 1 and 11, respectively, as outlined above. Atanasoff and Ward do not disclose wherein receiving sorting information of the first parcel includes using a reader to detect indicia on the first parcel and performing an optical character recognition process on the indicia.
However Wagner discloses wherein receiving sorting information of the first parcel includes using a reader (perception units 50, 52, 66) to detect indicia on the first parcel and performing an optical character recognition process on the indicia (P0036). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the coders as disclosed 
With regards to claim 8 and 18, Atanasoff and Ward disclose all the elements of claim 1 and 11, respectively as outlined above. Atanasoff and Ward do not disclose wherein receiving sorting information of the first parcel includes using a reader to detect indicia on the first parcel and performing a barcode recognition process on the indicia.
However, Wagner discloses wherein receiving sorting information of the first parcel includes using a reader (perception units 50, 52, 66) to detect indicia on the first parcel and performing a barcode recognition process on the indicia (P0036, L11). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the coders as disclosed by Atanasoff with a barcode recognition process as disclosed by Wagner, in order to read the indicia quicker, thus increasing efficiency.


Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atantasoff, Ward and Culp as applied to claims 5 and 15, respectively  above, and further in view of Baublits et al. (US 10925300 B2) hereafter Baublits.

With regards to claim 6 and 16, Atanasoff, Ward and Culp disclose all the elements of claims 5 and 15, respectively as outlined above. Atanasoff, Ward and Culp do not disclose wherein the pallet transport and management system shrink- wraps the first destination pallet.

However, Baublits discloses wherein the pallet transport and management system shrink- wraps the first destination pallet (Col. 8, L27-29).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to shrink-wrap the pallets as disclosed by Baublits 


Conclusion
                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655